DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, reading on claims 20-34 and 36-40 in the reply filed on 19 January 2021 is acknowledged.  Claims 20-34, and 36-40 are currently under examination on the merits.
Applicant’s election of SEQ ID Nos 1, 5, and 7 of Species Group A, amino acids of Species Group B, the lysine biosynthesis pathway comprising genes of entry M00016 of the Kyoto Encyclopedia of Genes and Genomes (KEGG) of Species Group C, amino acids of species group D, and antibiotics of Species Group E in the reply filed on 19 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Specification
The disclosure is objected to because of the following informalities: Throughout the specification, the language “Error! Reference source not found” is found. 
Appropriate correction is required.

Claim Objections
Claim 31 is objected to because of the following informalities: 
There are two commas between “gene” of line 3 and “wherein” of line 5. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-34 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species 
Claims 1 and 31 are directed to “A nucleic acid molecule” that comprises “a promoter” that is “less than 100 base pairs in length”. The term “promoter” that is “less than 100 base pairs in length” broadly refers to the genus of any promoter that is less than 100 base pairs in length; and is not limited to particular promoter in terms of its structure. However, the claim further recites “is able to constitutively express genes across different growth conditions, and is able to co-operate to form a ladder of promoter comprising a plurality of promoters with incrementally increasing levels of promoter activity “, which are functional limitation of the claimed promoter.   Accordingly, possession of the claimed nucleic acid molecule as a whole requires possession of the genus of promoters that is less that 100 base pairs, is able to constitutively express genes across different growth conditions, and is able to co-operate to form a ladder of promoter. First, the specification has not provided sufficient written description to show possession of the genus of promoters that are 100 base pairs in length in terms of their ability to constitutively express genes across different growth conditions, and to co-operate to form a ladder of promoter comprising a plurality of promoters with incrementally increasing levels of promoter activity.  
The specification does provide a disclosure of promoters (SEQ ID NO: 1-8) that are less than 100 base pairs in length and evaluates their promoter activities [Table 5].  These promoters were identified by cross referencing Lee (Lee et al., Biotechnology Letters, 2013), who identifies genes that were constitutively expressed in minimal media with and without the addition of hydrogen peroxide; and Pfeifer (Pfeifer-Sancar et al., BMC Genomics 2013, 14:888), who found genes with promoters of less than 100 base pairs in length [pg. 56, last paragraph].  However, the “promoter” 
Additionally, because the specification only defines promoters that are able to constitutively expressed in minimal media with and without the addition of hydrogen peroxide, this disclosure of nucleic acid molecules with 8 different promoters, each less than 100 base pairs in length, is also not sufficient to describe the genus of any “promoter that is less that 100 base pairs in length” that is able to achieve the function of constitutively expressing genes across “ANY” growth conditions.
The specific nucleic acid molecules with 8 different promoters that are less that 100 base pairs derived from C. glutamicum represent a minute fraction of all possible nucleic acid promoters. The 8 molecules, which do not share any common nucleotide sequence structures, do not bear a reasonable correspondence to other possible promoter sequences that are less that 100 base pairs derived from C. glutamicum, which have different nucleotide sequence structures. The nucleotide sequence diversity of these promoters does not sufficiently represent the diversity of the genus of any promoter that is less that 100 base pairs derived from C. glutamicum. As a result, these specific promoters that are less that 100 base pairs derived from C. glutamicum are not considered to be a representative number of promoter sequences of the genus of “any promoter”.  
The specification does teach the relative expression levels of a protein under the control of the promoters identified in comparison to a negative control [Table 5].  However, there seems to be unpredictability in promoter activity as it relates to expression levels of the promoters with the claimed limitations, as guidance from the specification shows no significant difference [95% CI} 
The prior art does not provide guidance as to how “ANY” promoter that is less that 100 base pairs in length” is able to achieve the claimed function of being able to constitutively express genes across different growth conditions, and to co-operate to form a ladder of promoter comprising a plurality of promoters with incrementally increasing levels of promoter activity.  Rytter (Rytter et. al. Appl Microbiol Biotechnol (2014) 98:2617–2623) teaches us that there is no correlation between sequences and promoter activity of promoters that are less than 100 base pairs in length [pg. 2622, col. 1, para 2].  Rytter also teaches that when a library of randomized stretches of DNA was screened for promoter activity, only a very small fraction of the randomized DNA fragments possessed significant promoter activity [pg. 2618, col. 1, para 1].  Therefore this disclosure suggests that it's unpredictable whether variants, such as SEQ ID NO: 1, 5, and 7 (defined as variants of SEQ ID NO: 2 in the instant specificiation [pg. 58, para 3]) would possess significant promoter activity and too are not representative of the genus of “any promoter” from Corynebacterium glutamicum that would have the function being able to constitutively express genes across different growth conditions, and to co-operate to form a ladder of promoter comprising a plurality of promoters with incrementally increasing levels of promoter activity.
Accordingly, in view of the limited amount of guidance provided by the specification and in view of the unpredictability of the art, one of ordinary skill in the art would conclude that Applicant was not in possession of the “ANY” genus of promoters 100 base pairs or less that has the corresponding function of being able to constitutively express genes across different growth conditions, and is able to co-operate to form a ladder of promoters comprising a plurality of promoters with incrementally increasing levels of promoter activity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claim 20-34 and 36-40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10544390 in view of Reth (US 20130004999A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10544390 teaches a host cell comprising a heterologous bacterial hemoglobin gene functionally linked to a first promoter polynucleotide, wherein the first promoter polynucleotide comprises a sequence selected from SEQ ID NO: 1-8 and anticipates the claim 20 as the limitations of wherein the promoter is less than 100 base pairs in length, is able to constitutively express genes across different growth conditions, and is able to co-operate to form a ladder of promoters comprising a plurality of promoters with incrementally increasing levels of promoter activity is inherently taught by SEQ ID NOs: 1-8. 
Reth teaches variants of the promoter of Corynebacterium glutamicum gap gene with increased activity [0018].  Reth teaches an isolated polynucleotide having promoter activity functionally linked to a second polypeptide [0020, 0027, 0032] for recombinant overexpression [0117].  Reth teaches the use of an upstream region of the gap gene, including the promoter, for enhancing a synthetic operon that consists of a densensitized Corynebacterium glutamicum aspartate kinase encoded by an allele of the lysC gene, in which the wild-type nucleobase threonine has been replaced with the nucleobase isoleucine in position 311 of the encoded aspartate kinase protein, and a Corynebacterium glutamicum aspartate-semialdehyde dehydrogenase encoded by the asd gene [0283].  Reth teaches that gene expression may furthermore be increased by positioning a plurality of promoters upstream of the desired gene or functionally linking them to the gene to be expressed and achieving increased expression in this way (i.e. able to co-operate to 
Regarding claim 25, Reth teaches wherein the promoter polynucleotide and the second polynucleotide are functionally linked to one another either directly or by means of a linker oligonucleotide or linker polynucleotide [0085] which ensures translation of the synthesized RNA [0093]. It would have been obvious to modify U.S. Patent No. 10544390 with the linker of Reth.  This modification would amount to a combination of prior art elements to yield predictable results of RNA synthesis/gene expression.	
Regarding claim 26, Reth teaches that the second polynucleotide preferably codes for one or more polypeptides or proteins of the biosynthetic pathway of fine chemicals, preferably selected from the group of proteinogenic amino acids or non-proteinogenic amino acids, and organic acids [0035].  It would have been obvious to modify U.S. Patent No. 10544390 where the second polynucleotide preferably codes for one or more polypeptides or proteins of the biosynthetic pathway of fine chemicals, preferably selected from the group of proteinogenic amino acids or non-proteinogenic amino acids, and organic acids for the advantages of expressing polypeptides or proteins of the biosynthetic pathway of fine chemicals.
Regarding claim 27, Reth teaches the second polynucleotide preferably consists of one or more of the genes or polynucleotides coding for enzymes of L-lysine biosynthesis, selected from the group consisting of: Polynucleotide (asd gene) coding for an aspartate-semialdehyde dehydrogenase. M00016 teaches that aspartate-semialdehyde dehydrogenase is a gene of entry M00016 of KEGG.  It would have been obvious to modify U.S. Patent No. 10544390 wherein the second polynucleotide preferably consists of one or more of the genes or polynucleotides coding aspartate-semialdehyde dehydrogenase for the advantage of synthesizing L-lysine.
Regarding claim 28, Reth teaches the invention also relates to vectors comprising the polynucleotide according to the invention [0130].  It would have been obvious to modify U.S. Patent 
Regarding claim 29 and 20, Reth teaches the homologous recombination using the vectors according to the invention allows DNA segments on the chromosome to be replaced with polynucleotides according to the invention which are transported into the cell by the vector [cell].  It would have been obvious to modify U.S. Patent No. 10544390 where the vectors, comprising the polynucleotide according to the invention, are transported into cells for the advantage of cellular protein expression.  
Regarding claim 30, Reth teaches wherein the vectors were transferred by conjugation into the C. glutamicum strain DM1729 [0294]. It would have been obvious to modify U.S. Patent No. 10544390 where the vectors, comprising the polynucleotide according to the invention, are transported into C. glutamicum cells for the advantage of protein expression in C. glutamicum cells.  
Regarding claim 31, Reth teaches E.coli cells (plural) transformed with the polynucleotide sequences [0286].  It would have been obvious to modify U.S. Patent No. 10544390 where a plurality of cells comprise the polynucleotide according to the invention advantage of multi-cellular protein expression.  
Regarding claim 32, the teachings of Reth are discussed above as applied to claim 26 and 31.
Regarding claim 34, the teachings of Reth are discussed above as applied to claim 25 and 31.
Regarding claim 37, the teachings of Reth are discussed above as applied to claim 25 and 31.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-4 of U.S. Patent No. 10544390 in view of Reth (US 20130004999A1), as applied to claims 20 and 31, and as evidenced by Fazius (Fazius et. al. 2013. Appl Microbiol Biotechnol 97:3763–3772).
The teachings of U.S. Patent No. 10544390 and Reth are discussed above as applied to claims 20 and 31 and similarly apply to claim 33.  U.S. Patent No. 10544390 and Reth do not explicity teach wherein said target gene is associated with a biosynthetic pathway producing a 
 Fazius teaches that the synthesis of β-lactam antibiotics such as penicillins or cephalosporins depends on α-aminoadipate deriving from lysine biosynthesis [abstract].  Fazius teaches that Corynebacterium glutamicum has been genetically optimized for high lysine production rates where the pathway proceeds via a direct conversion of tetrahydrodipicolinate to meso-diaminopimelate by a specific diaminopimelate dehydrogenase [pg. 3764, col. 1, para 2; col. 2, para 1].
Therefore Reth inherently teaches wherein said target gene is associated with a biosynthetic pathway producing a secondary metabolite selected from antibiotics and it would have been obvious to modify U.S. Patent No. 10544390 wherein said target gene is the polynucleotide (ddh gene) coding for a mesodiaminopimelate dehyassociated for the advantage of synthesizing of β-lactam antibiotics such as penicillins or cephalosporins.
Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-4 of U.S. Patent No. 10544390 in view of Reth (US 20130004999A1), as applied to claims 20, 31, and 37 and further in view of Haefner (US 2008/0268502 A1).
The teachings of U.S. Patent No. 10544390 and Reth are discussed above as applied to claims 20, 31, and 37 and similarly apply to claims 38 and 39.  U.S. Patent No. 10544390 and Reth do not teach explicitly teach if the plurality of promoters are the same or different.  
Haefner teaches a multiple promoter-comprising recombinant expression unit, comprising, in the 5'-3' direction, a sequence module of the following formula I: 5’-P1-(Ax-Px-)n-Ay-Py-3’ wherein n is an integer from 0 to 10, Ax and Ay are identical or different and are a chemical bond or .

Claim 20, 25-24, and 36-40 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 67 of copending Application No. 16722658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16722658 anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20, 25-24, and 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-51 of copending Application No. 16722647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16722658 anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20-34 and 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-113 of copending Application No. 16620188. Application No. 16620188 anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The elected species of SEQ ID NOs: 1, 5, and 7 are free of the art. These sequences recite point mutations not recited in the prior art.  The closest prior art to the sequences is CP010451.1 (GenBank: CP010451.1 Corynebacterium glutamicum strain B253, complete genome).  CP010451.1 identifies a sequence that is 97.9% identical to SEQ ID NO: 1 in positions 5344-5440, 97.7% identical to SEQ ID NO: 5 at positions 5337-5443, and 97.7% identical to SEQ ID NO: 9 at positions 5337-5443.  There are no teachings in the prior art that suggests or provides a rationale for the specific point mutations  of SEQ ID NOs: 1, 5, and 7.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636